DETAILED ACTION
This action is in response to applicant’s amendment filed on 24 November 2020.  Claims 26-27 and 29-50 are now pending in the present application and claims 1-25 and 28 are cancelled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27 and 29-50 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. (hereinafter Huawei) (Modification on intra-frequency measurement requirements in LAA – 3GPP Draft CR3456, R4162415) in view of further support by Ng et al. (hereinafter Ng) (US 2016/0073366 A1), Frenne et al. (hereinafter Frenne) (US 2018/0091196 A1), and Ahn et al. (hereinafter Ahn) (US 10,542,492 B2).
Regarding claims 26, 39, 42, and 48, Huawei discloses an apparatus of a wireless User Equipment (UE) capable to allow for License Assisted Access (LAA) procedures, the apparatus of the UE comprising baseband circuitry, including one or more processors, to:

memory to store cell identification information { (section 8.11.2.1.1.1.1) },
wherein, to lower the cell identification required period, a total number of non-available DRSs is to be reduced based at least in part on a comparison of a number of non-available DRSs and a threshold value { (section 8.11.2.1.1.1.1 & 8.11.2.1.1.2) },
wherein the cell detection period at the UE is to be determined based on a product of a number of configured discovery reference signal occasions that are unavailable during the cell detection period due to absence of necessary radio signals and a discovery signal measurement timing configuration periodicity of a higher layer (TDMTC periodicity) { (section 8.11.2.1.1.1.1 & 8.11.2.1.1.2), where the system has cell detection (intra-frequency) and measurement with frame structure 3 that identify/determines with an equation that includes variables L and M (see section 8.11.2.1.1.1 ‘Table 1’) },
wherein a gap between two consecutive available DRS occasions is less than or equal to a specified duration { (see section 8.11.2.1.1.2.13 & 8.11.2.1.1.1.1), where the system has a periodic reporting }.  Huawei clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) baseband circuitry, including one or more processors was well known in the art, as taught by Ng.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Huawei as further alternatively supported by Ng to have the feature(s) baseband circuitry, including one or more processors, in order to provide methods and apparatuses for cell detection, synchronization and measurement on unlicensed spectrum, as taught by Ng (see pg. 1, [0004]).  Huawei clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) wherein a gap between two consecutive available DRS occasions is less than or equal to a specified duration was well known in the art, as taught by Frenne.
As further alternative support in the same field of endeavor, Frenne discloses the feature(s) wherein a gap between two consecutive available DRS occasions is less than or equal to a specified duration { (see pg. 9, [0099-0100]; pg. 4, [0063]; Figs. 4-6) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Huawei and Ng as further alternatively supported by Frenne to have the feature(s) wherein a gap between two consecutive available DRS occasions is less than or equal to a specified duration, in order to provide systems and methods for transmission and use of discovery reference signal (DRS) signals, as taught by Frenne (see pg. 3, [0022]).  Huawei does not specifically disclose having the feature(s) wherein resynchronization time is reduced when the gap is less than the specified duration.  However, the examiner maintains that the feature(s) wherein resynchronization time is reduced when the gap is less than the specified duration was well known in the art, as taught by Ahn.
As further support in the same field of endeavor, Ahn discloses the feature(s) wherein resynchronization time is reduced when the gap is less than the specified duration { (see col. 9, lines 4-6; col. 6, line 58 - col. 7, line 7), where the system provides a format for a short DRS period for synchronizing (see col. 5, lines 54-67) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Huawei, Ng, and Frenne as further supported by Ahn to have the feature(s) wherein resynchronization time is reduced when the gap is less than the specified duration, in order to provide a method for discontinuous reception (DRX) in an unlicensed band and a device using the method, as taught by Ahn (see col. 2, lines 7-9).
Regarding claim 27, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the apparatus of claim 26, wherein the total number of non-available DRSs during the cell detection period at the UE is to be maintained below a first value { (section 8.11.2.1.1.1.1 & 8.11.2.1.1.2) }.
Regarding claim 29, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the apparatus of claim 26, wherein the total number of non-available DRSs during the 
Regarding claims 30 and 40, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the apparatus of claim 26, wherein the total number of non-available DRSs during the cell detection period at the UE is to be maintained below a first value, wherein the total number of non-available DRSs during the measurement period at the UE is to be maintained below a second value { (section 8.11.2.1.1.1.1 & 8.11.2.1.1.2) }.
Regarding claims 31, 43, and 49, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the apparatus of claim 26, wherein a timing gap between two available DRS occasions is to be maintained below a specific value { (section 8.11.2.1.1.1.1 & 8.11.2.1.1.2) }.
Regarding claims 32, 41, 44-45, and 50, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the apparatus of claim 26, wherein a timing gap between two available DRS occasions is to be maintained below a specific value, wherein the total number of non-available DRSs during the cell detection period at the UE is to be maintained below a first value, and wherein the total number of non-available DRSs during the measurement period at the UE is to be maintained below a second value { (section 8.11.2.1.1.1.1,  8.11.2.1.1.2 (Table 8.11.2.1.1.2-1, 8.11.2.1.1.1.1.3) }.
Regarding claim 33, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the 
Regarding claims 34 and 46, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the apparatus of claim 26, wherein the cell identification period is to be less than 72 times a discovery signal measurement timing configuration periodicity of a higher layer (Tdmtc_periodicity) { (section 8.11.2.1.1.1.1,  8.11.2.1.1.2 (Table 8.11.2.1.1.2-1, 8.11.2.1.1.1.1.3) }.
Regarding claims 35 and 47, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the apparatus of claim 26, wherein the measurement period is to be less than 60 times a discovery signal measurement timing configuration periodicity of a higher layer (Tdmtc_periodicity) { (section 8.11.2.1.1.1.1,  8.11.2.1.1.2 (Table 8.11.2.1.1.2-1, 8.11.2.1.1.1.1.3) }.
Regarding claim 36, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the apparatus of claim 26, wherein the cell identification period is to comprise an intra-frequency cell identification period (Tidentify_intra_FS3) and an inter-frequency cell identification period (Tidentify_inter_FS3) { (section 8.11.2.1.1.1.1,  8.11.2.1.1.2 (Table 8.11.2.1.1.2-1, 8.11.2.1.1.1.1.3) }. 
Regarding claim 37, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the 
Regarding claim 38, the combination of Huawei, Ng, Frenne, and Ahn discloses every limitation claimed, as applied above (see claim 26), in addition Huawei further discloses the apparatus of claim 26, wherein the cell detection period is to comprise an intra-frequency cell detection period (Tdetectintra_FS3) and an inter-frequency cell identification period (Tidentify_inter_FS3) { (section 8.11.2.1.1.1.1,  8.11.2.1.1.2 (Table 8.11.2.1.1.2-1, 8.11.2.1.1.1.1.3) }.













Response to Arguments
 	Applicant's arguments with respect to claims 26-27 and 29-50 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462 

WJD,Jr
26 March 2021